Citation Nr: 1021158	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-29 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating than 
noncompensable for posttraumatic stress disorder (PTSD) for 
the period from March 16, 1972, to July 22, 1991.

2.  Entitlement to an initial evaluation in excess of 50 
percent disabling for the period from July 23, 1991, to March 
29, 1995.

3.  Entitlement to an initial evaluation in excess of 70 
percent disabling for the period from March 30, 1995, to May 
15, 1995.

4.  Entitlement to an initial rating higher than 70 percent 
for PTSD for the period since May 16, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946, and from July 1947 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) that effectuated the Board's August 2006 decision 
granting an earlier effective date of March 16, 1972, for the 
grant of service connection for PTSD.  The September 2006 
rating decision assigned a noncompensable rating for PTSD for 
the period from March 16, 1972, to July 22, 1991, a 50 
percent disability rating for the period from July 23, 1991, 
to March 29, 1995, and a 70 percent disability rating, 
effective March 30, 1995.  

The Board remanded this case in July 2008.  The Veteran 
perfected his appeal of entitlement to an increased initial 
rating in October 2008.

In April 2010 the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to higher initial ratings for PTSD, 
rated as 0 percent disabling for the period from March 16, 
1972, to July 22, 1991, as 50 percent disabling for the 
period from July 23, 1991, and as 70 percent disabling for 
the period from March 30, 1995, to May 15, 1995, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Since May 16, 1995, the Veteran's PTSD has rendered him 
unemployable.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
since May 16, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 
4.130, 4.132,  Diagnostic Code (DC) 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial ratings assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and VA treatment 
records.  Private treatment records have not been associated 
with the claims file because the practitioners who provided 
treatment are deceased and no records of treatment are 
available.  Additionally, because the Board awarded an 
effective date of service connection earlier than the date of 
the claim upon which the grant of service connection was 
based, he was not afforded a VA examination with respect 
rating period under review in this decision.  However, as the 
Board determines in the decision below that the Veteran's 
PTSD has been 100 percent disabling since May 16, 1995, 
constituting a full grant of benefits, there is no prejudice 
in failing to obtain an opinion regarding the rating period 
under review.   

The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (1994 & 2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1994 & 2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1994 & 2009).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1994 & 2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In an August 2006 decision, the Board granted an earlier 
effective date of March 16, 1972, for the grant of service 
connection for PTSD.  A September 2006 rating decision of the 
AMC assigned a noncompensable rating for PTSD for the period 
from March 16, 1972, to July 22, 1991, a 50 percent 
disability rating for the period from July 23, 1991, to March 
29, 1995, and a 70 percent disability rating, effective March 
30, 1995.  

In this decision, the Board addresses only the Veteran's 
entitlement to an initial rating higher than 70 percent since 
May 16, 1995, as the Board is remanding the issue of 
entitlement to a higher rating for the period from March 16, 
1972, to May 15, 1995, for a retrospective opinion.

The criteria for rating psychiatric disorders were revised, 
effective November 7, 1996.  Taking this into consideration, 
the Board will proceed with consideration of this appeal, 
applying the version of the criteria that is more favorable 
to the Veteran, subject to the effective date limitations set 
forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The old criteria, in effect prior to November 7, 1996, and 
thus applicable in this appeal, provided that PTSD is to be 
rated 10 percent when there is emotional tension or other 
evidence of PTSD productive of mild social and industrial 
impairment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
a demonstrable inability to obtain or retain employment. 38 
C.F.R. § 4.132, DC 9411 (1994).

In addition, 38 C.F.R. § 4.16(c) (1994), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the new rating criteria, which became effective on 
November 7, 1996, a 10 percent rating is to be assigned for 
anxiety where there is occupational and social impairment due 
to mild or intransient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where there are 
symptoms controlled by continuous medication.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2009).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran underwent VA examination on May 16, 1995.  At the 
time of the examination, the Veteran reported an onset of 
chronic psychiatric symptoms in service that had persisted to 
the present time.  He described himself as easily aggravated, 
overly irritable, and indicated that he had not been able to 
withstand either his children or his wife.  He stated that he 
was explosive towards people in social situations and on the 
street.  He felt that he had been verbally abused and 
described himself as being paranoid.  He endorsed avoidant 
behavior, noting that he was not able to watch any 
documentaries about either World War I or World War II.  He 
had difficulty with loud noises which reminded him of 
artillery sounds.  He stated that he was easily startled, and 
endorsed an increased startle response.  He stated that he 
had frequent nightmares.

Mental status examination revealed an agitated, depressed 
appearing individual who had a difficult time giving past 
history.  He was noted to cry while talking about his in-
service experiences.  There was no evidence of hallucinations 
or delusions.  He admitted experiencing suicidal ideations 
but denied homicidal ideations.  His remote memory was 
determined to be grossly intact, although his recent memory 
was determined to be impaired as a result of depression.  His 
insight was determined to be superficial and his judgment 
fair.

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the Veteran was PTSD.  Due to the 
severity of his symptoms, he was determined to be 
unemployable.  The examiner additionally determined that due 
to the chronicity of his condition, it was permanent in 
nature.  The examiner stated that his condition would not 
change, except to undergo exacerbations and become worse with 
time.

Subsequent VA examinations in January 1998, February 1999, 
April 2000, and November 2005 reflect similar symptoms.  Each 
examiner similarly found the Veteran to be unemployable.

As the Veteran has been in receipt of a 70 percent disability 
rating since May 16, 1995, and has, since that date, been 
unemployable, the Board concludes that he is entitled to a 
100 percent schedular rating under the provisions of 4.16(c), 
effective May 16, 1995.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994); Norris v. West, 12 Vet. App. 413, 418-19 
(1999).  In reaching this decision, the Board observes that 
it is consistent with the Board's July 2005 grant of a total 
disability rating based on individual unemployability as of 
May 16, 1995.  As the Veteran's only service-connected 
disability is PTSD, the Board in that decision essentially 
reasoned that the Veteran's PTSD alone was sufficient to 
render him unemployable.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial rating of 100 percent for PTSD 
is granted, effective May 16, 1995.


REMAND

In an August 2006 decision, the Board granted an earlier 
effective date of March 16, 1972, for the grant of service 
connection for PTSD.  A September 2006 rating decision of the 
AMC implementing the Board's determination assigned a 
noncompensable rating for PTSD for the period from March 16, 
1972, to July 22, 1991, a 50 percent disability rating for 
the period from July 23, 1991, to March 29, 1995, and a 70 
percent disability rating, effective March 30, 1995.  

By this decision, the Board assigned a 100 percent disability 
rating, effective May 16, 1995.  

In numerous written statements submitted in support of his 
claim for an increased initial rating, the Veteran, his 
friends, and his family members attested to the chronicity 
and severity of his PTSD symptoms since his active service.  
The Veteran and his spouse additionally asserted that he had 
received treatment for his psychiatric symptoms since 1948.  
However, in a September 2006 written statement, the Veteran's 
spouse indicated that the clinicians who had treated the 
Veteran since 1948 were now deceased, and that the associated 
treatment records were no longer available.  

The first clinical evidence of treatment for psychiatric 
symptoms of record is dated in 1995.  However, other evidence 
of record shows that the Veteran was only marginally employed 
from January 1948 to December 1990.  See Social Security 
Administration Itemized Statement of Earnings from January 
1948 to December 1990.  The Veteran, his friends, and family 
members assert that his marginal employment was a direct 
result of the severity of his PTSD, which prohibited him from 
maintaining and obtaining employment.  A November 2007 
statement from one of the Veteran's former employers supports 
these assertions.

Despite that there is no clinical evidence of treatment for 
PTSD dated prior to 1995, the record contains substantial lay 
evidence regarding the severity of the Veteran's PTSD over 
the years and of the impact of his PTSD on his employability, 
and evidence from the Social Security Administration 
corroborating these assertions.  This evidence is an adequate 
basis upon which an opinion may be based.  Because there is 
no clinical evidence dated from March 1972 to May 1995 and an 
opinion regarding the severity of the Veteran's PTSD for the 
period from March 16, 1972, to May 15, 1995, has not yet been 
obtained, a retrospective opinion regarding the severity of 
the Veteran's PTSD should be obtained on remand.  See Chotta 
v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 
Vet. App. 63 (2008) (holding that the duty to assist may 
include development of medical evidence through a 
retrospective medical evaluation where there is a lack of 
medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims file 
for review by an appropriate examiner 
for the purpose of rendering an opinion 
regarding the severity of the Veteran's 
PTSD for the period from March 16, 
1972, to May 15, 1995.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history 
and assertions.  All signs and symptoms 
of the Veteran's PTSD should be 
reported in detail.  The examiner 
should also describe the impact of the 
Veteran's PTSD disability on his 
occupational and social functioning, 
and specifically opine as to the 
severity of the PTSD and whether it 
alone rendered him unemployable.  
Because there are no clinical records 
dated throughout this period, the 
examiner should specifically consider 
the itemized statement of earnings from 
the Social Security Administration and 
the statements of the Veteran, his 
friends, family members, and former 
employer regarding the severity of his 
symptomatology during this time period 
and the resultant impact on his 
occupational and social functioning as 
of that time.  The examiner should set 
forth all examination findings, 
together with the complete rationale 
for the comments and opinions 
expressed, in a printed report.  

2.  Then, readjudicate the appeal.  In 
doing so, the RO must consider the 
criteria for evaluating mental 
disorders in effect prior to February 
3, 1988, and in effect prior to 
November 7, 1996.  If action remains 
adverse, issue a supplemental statement 
of the case.  Then, return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


